Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended March % Change Consolidated – Operating Revenues -10.2% Earnings Before Income Taxes -12.7% Net Income Available to Common -12.8% Alabama Power – Operating Revenues -7.9% Earnings Before Income Taxes -14.7% Net Income Available to Common -17.1% Georgia Power – Operating Revenues -12.3% Earnings Before Income Taxes -18.1% Net Income Available to Common -18.9% Gulf Power – Operating Revenues -2.6% Earnings Before Income Taxes 34 20 69.8% Net Income Available to Common 21 12 76.8% Mississippi Power – Operating Revenues -13.1% Earnings Before Income Taxes 34 22 53.6% Net Income Available to Common 25 15 72.8% Southern Power – Operating Revenues -10.0% Earnings Before Income Taxes 43 59 -27.1% Net Income Available to Common 29 38 -22.3% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
